Syllabus by
JONES, J.
ACTIONS
(10 Q2)' The writ of quo warranto cannot be Utilized by an individual acting in his private relation for the purpose of nullifying corporate franchises or voiding a municipal charter.
MUNICIPAL CORPORATIONS
(360 C2) The relator was elected to a municipal office in 1925. In the following year the municipality adopted a charter, under the provisions of which new offices were created and filled by the election of respondents in 1927, who jduly qualified therefor. The relator, under the provisions of Section 12307, General Code, then instituted his private action seeking, to oust the respondents from office, by assailing the validity of the charter election, on the ground that the charter was not adopted by a majority of the electors voting at the charter election, and offered proof sustaining his claim which the court excluded. Held: The court did not.err. While relator’s action ostensibly was one'to test his title to office, it was in fact an indirect and collateral attack upon corporate municipal functions and the legal existence and validity of the municipal charter. Section 12307, General Code, does not authorize a private relator to employ quo warranto for such purpose.
Marshall, CJ, Kinkade, Matthias, Day and Allen, JJ, concur. Robinson, J, not participating.